Title: From George Washington to Charles MacIver, 7 June 1786
From: Washington, George
To: MacIver, Charles



Sir,
M[oun]t Vernon 7th June 1786

I received your letter of the 5th inst. together with the MSS. & other papers sent with it, which I have returned.
It gives me pleasure to see any attempts made towards improving literature & science, more especially when they tend to the immediate & particular advantage of this Country, & I should always wish to encourage & promote them: but I cannot with propriety enter into your plan, & offer you the encouragement you desire, as I am not so well acquainted with your character & abilities as many Gentlemen in Alexandria undoubtedly are, who will have an opportunity of attending your lectures, which I shall not; & are capable of giving your plan every encouragement which it deserves. I am Sir &c.

G: Washington


P.S. As the patterns & drawings may be useful to you on some other occasion, I return them.

